UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Form 10-K (Mark One) RANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2010 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-4408 RESOURCE AMERICA, INC. (Exact name of registrant as specified in its charter) Delaware 72-0654145 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) One Crescent Drive, Suite 203, Navy Yard Corporate Center, Philadelphia, PA19112 (Address of principal executive offices) (Zip code) (215) 546-5005 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(g) of the Act: Common stock, par value $.01 per share NASDAQ Title of class Name of exchange on which registered Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No R Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(a) of the Act.Yes o No R Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes R No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerR Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No R The aggregate market value of the voting common equity held by non-affiliates of the registrant, based on the closing price of such stock on the last business day of the registrant’s most recently completed second fiscal quarter (March 31, 2010) was approximately $40,888,000. The number of outstanding shares of the registrant’s common stock on December 2, 2010 was 19,047,282 shares. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s proxy statement to be filed with the Commission in connection with the 2011 Annual Meeting of Stockholders are incorporated by reference in Part III of this Form 10-K. (Back to Index) (Back to Index) RESOURCE AMERICA, INC. AND SUBSIDIARIES INDEX TO ANNUAL REPORT ON FORM 10-K Page PART I Item 1: Business 3 Item 1A: Risk Factors 10 Item 1B: Unresolved Staff Comments 15 Item 2: Properties 15 Item 3: Legal Proceedings 15 Item 4: [Removed and Reserved] 15 PART II Item 5: Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 16 Item 6: Selected Financial Data 18 Item 7: Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 7A: Quantitative and Qualitative Disclosures About Market Risk 45 Item 8: Financial Statements and Supplementary Data 46 Item 9: Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 92 Item 9A: Controls and Procedures 92 Item 9B: Other Information 94 PART III Item 10: Directors, Executive Officers and Corporate Governance 94 Item 11: Executive Compensation 94 Item 12: Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 94 Item 13: Certain Relationships and Related Transactions, and Director Independence 94 Item 14: Principal Accounting Fees and Services 94 PART IV Item 15: Exhibits and Financial Statement Schedules 95 SIGNATURES 98 (Back to Index) (Back to Index) PART I ITEM 1. BUSINESS. This report contains certain forward-looking statements.Forward-looking statements relate to expectations, beliefs, projections, future plans and strategies, anticipated events or trends and similar expressions concerning matters that are not historical facts.In some cases, you can identify forward-looking statements by terms such as “anticipate,” “believe,” “could,” “estimate,” “expects,” “intend,” “may,” “plan,” “potential,” “project,” “should,” “will” and “would” or the negative of these terms or other comparable terminology.Such statements are subject to the risks and uncertainties more particularly described in Item 1A, under the caption “Risk Factors.”These risks and uncertainties could cause actual results and financial position to differ materially from those anticipated in such statements.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.We undertake no obligation to publicly revise or update these forward-looking statements to reflect events or circumstances after the date of this report, except as may be required under applicable law.We make references to the fiscal years ended September 30, 2010, 2009 and 2008 as fiscal 2010, fiscal 2009 and fiscal 2008, respectively. General We are a specialized asset management company that uses industry specific expertise to evaluate, originate, service and manage investment opportunities through our real estate, commercial finance and financial fund management subsidiaries.As a specialized asset manager, we seek to develop investment funds for outside investors for which we provide asset management services, typically under long-term management arrangements either through a contract with, or as the manager or general partner of, our sponsored funds.We typically maintain an investment in the funds we sponsor.As of September 30, 2010, we managed $12.4 billion of assets. We limit our fund development and management services to asset classes where we own existing operating companies or have specific expertise.We believe this strategy enhances the return on investment we can achieve for our funds.In our real estate operations, we concentrate on the ownership, operation and management of multifamily and commercial real estate and real estate mortgage loans including whole mortgage loans, first priority interests in commercial mortgage loans, known as A notes, subordinated interests in first mortgage loans, known as B notes, mezzanine loans, investments in discounted and distressed real estate loans and investments in “value-added” properties (properties which, although not distressed, need substantial improvements to reach their full investment potential).In our commercial finance operations, we focus on originating small and middle-ticket equipment leases and commercial loans secured by business-essential equipment, including technology, commercial and industrial equipment and medical equipment.In our financial fund management operations, we concentrate on trust preferred securities of banks, bank holding companies, insurance companies and other financial companies, bank loans and asset-backed securities, or ABS. We have developed and manage public and private investment entities, a real estate investment trust, or REIT, and, historically, collateralized debt obligation, or CDO, issuers.Our funds are marketed principally through an extensive broker-dealer/financial planner network that we have developed.During fiscal 2010, we focused on developing investment opportunities in our real estate segment: ● In July 2009, Resource Real Estate, Inc., or Resource Real Estate, our wholly-owned real estate subsidiary, filed a registration statement with the Securities and Exchange Commission, or SEC, for Resource Real Estate Opportunity REIT, Inc., or RRE Opportunity REIT, which will seek to obtain up to $750.0 million in investor funding.The registration statement became effective during June 2010 and $16.1 million of investor funds have been raised through September 30, 2010. ● In December 2009, Resource Real Estate closed its real estate opportunity fund, which focuses on acquiring discounted real estate assets and related debt, having raised $41.4 million. (Back to Index) 3 (Back to Index) Assets Under Management As of September 30, 2010 and 2009, we managed $12.4 billion and $13.8 billion of assets, respectively, for the accounts of institutional and individual investors, Resource Capital Corp., or RCC (our sponsored REIT), and for our own account in the following asset classes (in millions): September 30, September 30, 2010 Institutional and Individual Investors RCC Company Total Total Trust preferred securities (1) $ $
